DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group I, claims 25-43 in the reply filed on 12/7/20 is acknowledged.  Since the election is made without traverse, the restriction is deemed as proper and therefore made FINAL.  Claim 44 is withdrawn from consideration.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 31, 33, 35-36, 38-40, 43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  These claims contain the limitation “preferably”.  It is confusing and unclear whether the limitations following the limitation “preferably” should be given patentable weight.  Furthermore, claim 33 appears to require a temperature of 200C, but is followed by preferably temperatures including 300C, or 400C.  For examination purposes, limitations following “preferably” will be interpreted as preferred embodiments and will not further limit the claim.  Per claim 33, the temperature will be interpreted to be any temperature between 200-400 C.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 25-31, 35, 37, 40-41 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al., “Development of novel implants with self-antibacterial performance through in-situ growth of 1D ZnO nanowire” (2016).
Per claims 25, 29, 31, 37, 41, Wang teaches a process for preparing an antimicrobial coating comprising the steps of providing a substrate (abstract), coating a ZnO nanorod film using hydrothermal treatment (section 2.1) in the presence of solvent (abstract).  It is further noted that the drying step of claim 25 is optional and therefore not required; as such, all limitations stemming from the drying step are considered optional.
Per claim 26, Wang teaches stainless steel (metal) substrate (section 2.1).  
Per claim 27, Wang teaches washing the surface with acetone (section 2.1).
Per claim 28, Wang teaches the solvent to be water (section 2.1).
Per claim 30, it is noted that claim 25 requires a metal oxide or a metal hydroxide.  Since Wang teaches a metal oxide, the prior art meets the claimed limitations.

Per claim 40, Wang teaches hydrothermal treatment for 5h, which falls within the claimed range (section 2.1).

Claim(s) 25, 29, 31, 37, 41 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jaisai et al., “Paper modified with ZnO nanorods - antimicrobial studies” (2012).
Per claims 25, 29, 31, 37, 41, Jaisai teaches a process for preparing an antimicrobial coating comprising providing a surface, and subjecting the surface to hydrothermal treatment in the presence of a solvent to form a ZnO nanorod film (abstract) (page 685, col. 1).

Claim(s) 25, 29, 31-32, 37, 41 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated Tam et al., “Antibacterial activity of ZnO nanorods prepared by a hydrothermal method” (2007).
Per claims 25, 29, 31, 37, 41, Tam teaches a process for preparing an antimicrobial coating comprising providing a surface, and subjecting the surface to hydrothermal treatment in the presence of a solvent to form a ZnO nanorod film (abstract) (page 6768, col. 1).
Per claim 32, Tam teaches growing a seed layer of a metal oxide prior to the hydrothermal process by contacting with a metal oxide sol (zinc oxide powder dispersed interpreted as a sol, page 6768, col. 1).

Claim(s) 25, 29, 31, 36-37, 39, 41, 43 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated Cho US 2016/0115081.
Per claims 25, 29, 31, 37, 41, Cho teaches a process for preparing an antibacterial (antimicrobial [0034]) coating comprising providing a surface, and subjecting the surface to hydrothermal treatment in the presence of a solvent to form a ZnO nanorod film (abstract) (Example 2).
Per claim 36, Cho teaches that the coated surface is rinsed (extensively) with deionized water before drying [0072].
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 33-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tam et al., “Antibacterial activity of ZnO nanorods prepared by a hydrothermal method” (2007) in view of Wang et al., “Development of novel implants with self-antibacterial performance through in-situ growth of 1D ZnO nanowire” (2016). 
Per claims 33-34, Tam is silent regarding drying by heating and preparation by dipping or immersion.  Wang teaches a similar process of forming an antimicrobial coating comprising hydrothermal treatment in the presence of a solvent to form a ZnO nanorod film (section 2.1, abstract), .

Claims 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al or Tam et al, as applied above, in view of Goh et al WO 2015/105460.
	Per claim 38, Wang and Tam are silent regarding subsequent heating of the coated surface.  Goh teaches a similar process of forming a ZnO film on a surface (abstract, [015]), further comprising an annealing step at a temperature of 600 C [040].  It would have been obvious to one of ordinary skill in the art to have performed a subsequent annealing or heating step with a reasonable expectation for success and predictable results as Goh teaches that annealing is conventional and known in forming ZnO coatings.

Claims 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al or Tam et al, as applied above, in view of Juodkhazis et al US 2016/0212989.
Per claim 42, Wang and Tam are silent regarding nanopillars.  Juodkazis teaches a similar processs of forming a zinc oxide coating [0044] for antimicrobial purposes (abstract) wherein the coating is comprised of nanopillars [0004], [0023].  It would have been obvious to one of ordinary skill in the art to have structured the surface as nanopillar arrayed surfaces with a reasonable expectation for success and predictable results, because Juodkazis teaches that nanopillar arrayed surfaces are known in the art and are effective at serving as antimicrobial surfaces.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN T. LEONG whose telephone number is (571)270-5352.  The examiner can normally be reached on M-F 10:00-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 570-272-1423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATHAN T LEONG/               Primary Examiner, Art Unit 1715